      Case 7:17-cv-09890-NSR-LMS Document 121 Filed 06/14/19 Page 1 of 1




                                           June 14, 2019

Via ECF
Honorable Lisa Margaret Smith
United States Magistrate Judge
U.S. District Court Southern District of New York
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

       Re:     Estrada et al. v. Kingsbridge Marketplace Corp. et al.
               S.D.N.Y. Civil Action No.: 17-cv-09890 (NSR) (LMS)

Dear Judge Smith:

       This Firm represents the Defendants in the above-referenced matter. We write this letter
with consent of Plaintiffs’ counsel as a joint motion to stay all proceedings pending mediation.
After conducting a few depositions, the Parties have decided to attempt resolution of the dispute
in mediation. If mediation is unsuccessful, the Parties will continue the proceedings.

         As an exception to the stay on all proceedings, the Parties have agreed to permit limited
third-party discovery in order to preserve cell phone carrier data. Specifically, Defendants have
issued subpoenas to Plaintiffs’ cell phone carriers seeking production of any information related
to location-based services, GPS data, cell site data, and IP addresses. The Parties have agreed
that all cell phone carrier data produced will remain confidential and for attorneys’ eyes only.

        If this joint request is granted, the Parties will promptly notify the Court of the mediation
date by joint letter once it is scheduled. Thank you for Your Honor’s consideration of this
matter.

                                               Respectfully submitted,

                                               /s/ Michael Yim

                                               Michael Yim

cc:    Counsel for Plaintiffs (Via ECF Only)
